t c summary opinion united_states tax_court dennis e kalinoski petitioner v commissioner of internal revenue respondent docket no 1090-05s filed date dennis e kalinoski pro_se deborah k mackay for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency of dollar_figure for and additions to tax under sec_6651 failure_to_file a failure to pay the amount due and a failure to pay estimated_tax of dollar_figure dollar_figure and dollar_figure respectively the parties entered into a stipulation of settled issues which resulted in a reduced deficiency of dollar_figure interest on the deficiency of dollar_figure and a sec_6654 addition_to_tax of dollar_figure petitioner paid the total of these three amounts dollar_figure by a check dated date in respondent’s pretrial memorandum in his opening statement at trial and in the stipulation of settled issues respondent agreed that the sole issue for decision is the applicability of the addition_to_tax for failure_to_file pursuant to sec_6651 in a revised amount of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he filed his petition petitioner served honorably during his career as a police officer for a village in illinois and then for the state of illinois retiring as a sergeant in at age with a pension for years of his career he served as a narcotics officer before retiring from the police force petitioner started an unincorporated business as a gunsmith and a federally licensed firearms dealer doing business as dekalin ltd he sold firearms and ammunition primarily through gun shows and stored and refurbished firearms in his home life started going awry for petitioner in petitioner’s wife moved out in the summer of with their year-old daughter though petitioner remains married and financially supports his daughter in years before petitioner filed his federal_income_tax returns timely beginning with tax_year he did not file timely or did not file at all on date petitioner was arrested for not conducting mandated buyer identification procedures later state law enforcement agents searched petitioner’s home charging him with knowingly possessing stolen firearms in date a state court judge dismissed the charge for lack of sufficient evidence petitioner did not renew his federal the court takes judicial_notice of certain facts from public records related to petitioner’s criminal proceeding in the northern district of illinois united_states v kalinoski no 03-cr-00460 n d ill judgment entered date firearms dealer’s license that expired in date sometime in petitioner became addicted to crack cocaine in early date in anticipation of preparing hi sec_2002 federal_income_tax return that was due by date petitioner started gathering his records and purchased tax preparation software about this time petitioner began feeling intense pain in his back which kept him bedridden upstairs for weeks he went to a physician who diagnosed a hernia and referred petitioner to a back surgeon petitioner returned home to bed anticipating the surgery but felt that he should not leave the house again because he had women living with him who had opened the home to their friends some of these friends would take drugs and or steal petitioner’s property while he remained immobile upstairs petitioner felt he could not call the police because of the illegal drugs in his home relying on an informant on date law enforcement agents executed a search warrant at petitioner’s home seizing firearms ammunition petitioner’s records and other personal_property they arrested petitioner found a crack pipe on his person and charged petitioner with three firearms-related felonies and requested the forfeiture of petitioner’s seized property petitioner remained in custody during the pendency of his trial after the arrest petitioner’s family went into petitioner’s home to clean it up they gathered petitioner’s papers that were strewn throughout the house they did not pay close attention to the content of the papers and simply boxed the documents in no particular order on date the federal district_court appointed a federal public defender as petitioner’s counsel petitioner quickly replaced him with a private criminal defense attorney petitioner’s new attorney made a request in date for petitioner’s pretrial release which the federal district_court denied on date petitioner pled guilty to one of the three felony charges knowingly possessing firearms and ammunition that had traveled in interstate commerce while being an unlawful user of and addicted to a controlled substance namely crack cocaine petitioner agreed that he was making the plea voluntarily and that he understood the nature and the elements of the crimes with which he has been charged petitioner’s back pain worsened resulting in emergency corrective surgery on date to repair an incarcerated left inguinal hernia on date petitioner replaced his criminal defense attorney because the internal_revenue_service had no record of petitioner filing a federal_income_tax return for respondent prepared a substitute for return using information from third-party payers and issued a notice_of_deficiency dated date on date petitioner’s new attorney asked the federal district_court for return of three of the seized firearms that belonged to other people the attorney amended the request slightly days later these two requests did not mention or request return of petitioner’s records on date petitioner posted a dollar_figure bond for his temporary release while awaiting sentencing while free on bond petitioner timely petitioned this court contesting respondent’s proposed income_tax deficiency and additions to tax for on the ground that the deficiency assessment overstates taxable_income and tax due by reason of failure to include all allowable deductions on date petitioner’s attorney filed a second amended motion for return of property requesting for the first time the release of documents both personal and business before acting on petitioner’s requests the federal district_court on date sentenced petitioner to imprisonment for months granting him credit for time served petitioner remained free on bond pending his surrender to the bureau of prisons scheduled for date however because of an alcohol and or drug relapse the federal district_court revoked petitioner’s bond and law enforcement authorities rearrested petitioner on date on date petitioner signed a broad power_of_attorney giving his brother robert r verchota who is an attorney authority to act for petitioner as attorney and agent in fact as to all civil matters and specifically authorizing delivery of all of my financial records to mr verchota during petitioner’s incarceration petitioner’s wife periodically collected mail from petitioner’s home which she forwarded to mr verchota for review with petitioner mr verchota finally received a box containing petitioner’s records from the police in early date the records were in disarray and some were missing petitioner arranged for delivery of the records to richard f mejia a tax specialist accountant for the purpose of preparing petitioner’ sec_2002 federal_income_tax return mr mejia by letter dated date informed petitioner that the paperwork was insufficient to properly prepare a return on date federal authorities transferred petitioner to a halfway house where he lived until his full release on date the record repeatedly refers to mr verchota as petitioner’s brother however because of the different surnames we are not sure whether he is petitioner’s brother stepbrother or brother-in-law later in date petitioner picked up his records from mr mejia and contacted respondent to discuss his tax case before long the parties were able to agree to a reduction in the amount of the income_tax deficiency petitioner could not convince respondent to concede the sec_6651 addition_to_tax for failure_to_file a return which had been mathematically reduced to dollar_figure because of the decreased deficiency petitioner was satisfied with the other adjustments and eager to start his life anew accordingly on date he paid respondent the dollar_figure previously mentioned i burden_of_proof discussion the commissioner bears the burden of production with respect to penalties and additions to tax sec_7491 rule a 116_tc_438 to satisfy this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax higbee v commissioner supra pincite however once the commissioner meets the burden of production the taxpayer has the burden of proving that the commissioner’s determination is incorrect id in situations where the code provides an exception to the penalty or addition_to_tax the commissioner need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id a taxpayer is liable for an addition_to_tax if the taxpayer fails to file a timely tax_return sec_6651 if the duration of the failure_to_file i sec_1 month or less then the addition_to_tax is equal to percent of the net amount of tax due that the taxpayer should have shown on the return sec_6651 b the taxpayer must pay an additional percent for each month or fraction of a month in which the taxpayer continues to fail to file reaching the maximum addition in months pincite percent of the tax due sec_6651 a taxpayer may nevertheless avoid the addition_to_tax for failure_to_file a return if the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect id the code does not define reasonable_cause however the regulations explain reasonable_cause as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 defining willful neglect as a conscious intentional failure or reckless indifference whether reasonable_cause exists to avoid imposition of the addition_to_tax involves a question of fact united_states v boyle supra pincite n respondent has satisfied his burden of production under sec_7491 by establishing as petitioner acknowledges that petitioner was required to file a federal_income_tax return for and that petitioner did not file a return for therefore petitioner bears the burden of proving that his failure_to_file a return was due to reasonable_cause and not willful neglect ii reasonable_cause petitioner accepts that he was remiss in not filing his return solely from the date due_date until the date of his arrest on date beyond that date petitioner claims that he had reasonable_cause for not filing because of government misconduct that continued for more than years preventing his access to financial records despite petitioner’s reasonable efforts to gather pertinent records and make a filing of said federal tax_return for the reasons stated below petitioner’s contention is not valid the caselaw is well settled that lack of access to records does not constitute reasonable_cause for failing to timely file a tax_return 79_tc_298 taxpayers who do not have access to their records must nevertheless file their tax returns timely using the most accurate estimates available if necessary the taxpayer can file an amended_return when the records or more accurate information become available id specifically lack of access to records due to incarceration does not give rise to reasonable_cause 74_tc_260 the mere fact of a taxpayer’s incarceration at the time the return was due is not reasonable_cause within the meaning of sec_6651 for failure to timely file a return affd in part revd in part on other grounds and remanded 649_f2d_152 2d cir labato v commissioner tcmemo_2001_243 the reason for these holdings arises from concerns that the supreme court of the united_states expressed in united_states v boyle supra pincite the government has millions of taxpayers to monitor and our system of self-assessment in the initial calculation of a tax simply cannot work on any basis other than one of strict filing standards any less rigid standard would risk encouraging a lax attitude toward filing dates prompt payment of taxes is imperative to the government which should not have to assume the burden of unnecessary ad hoc determinations fn refs omitted petitioner was in an even more advantageous position than the unsuccessful incarcerated taxpayers in llorente v commissioner supra and labato v commissioner supra because petitioner was not incarcerated at the time his tax_return became due and he had access to his records therefore he could have filed a timely return or requested an extension petitioner contends that both he and his attorneys made reasonable efforts to secure his records during his incarceration petitioner filed two written requests in date with the federal district_court asking for release of certain property without mentioning the release of his records it was not until date almost years after the due_date of the return that petitioner first asked the federal district_court in writing for a return of his records the court has held that the lack of precise data with respect to a relatively insignificant item which the taxpayer should be able to estimate with a reasonable degree of accuracy is not reasonable_cause for a substantial delay in filing 56_tc_1324 affd without published opinion 496_f2d_876 5th cir petitioner convinced respondent to make three adjustments to the notice_of_deficiency allowing itemized_deductions of dollar_figure for home mortgage interest and dollar_figure in real_estate_taxes and allowing dollar_figure in expenses on schedule c profit or loss from business related to petitioner’s firearms and gunsmith business a brief telephone call or letter from petitioner to the mortgage holder and town tax collector would have garnered the precise amount of the itemized_deductions for mortgage interest and property taxes that petitioner paid in as a result petitioner’s argument boils down to the missing records for dollar_figure in business_expenses as the sole possible reasonable_cause for his nonfiling the round number of dollar_figure agreed to by the parties in suggests that in the end this figure was itself an estimate petitioner had been in the firearms and gunsmith business for more than a decade before giving him a long history by which to estimate his expenses we see no reason petitioner could not have estimated hi sec_2002 business_expense sec_5 years earlier when his tax_return was due moreover petitioner remained in contact with his wife and brother during his incarceration petitioner’s family cleaned his house after his arrest they pledged their real_estate for his bond his wife collected his mail and his brother held his power_of_attorney and served as his civil attorney in fact even if petitioner had difficulty communicating with respondent because of petitioner’s incarceration he could have asked his wife his brother or any of his attorneys to alert respondent about his predicament by trying to arrange a belated extension or other solution see eg labato v commissioner supra noting that the taxpayer’s wife who was not incarcerated could have filed the return on time finally we note that while petitioner has implied that his medical conditions prevented him from filing neither his hernia nor his crack cocaine addiction constitutes reasonable_cause courts have long accepted that continual physical and mental incapacity are sufficient reasons for late filing however the standard is an exacting one meyer v commissioner tcmemo_2003_12 finding reasonable_cause where the taxpayer contracted hiv leading to aids requiring strong antiviral medication resulting in the taxpayer’s nervous breakdown but see 16_tc_893 the taxpayer suffered several strokes in the years before during and after his tax returns were due leading to his death however the court held that his executors did not establish that the taxpayer’s incapacitation lasted longer than certain intervals recurring with each stroke the record contains no suggestion that petitioner was continuously incapacitated before or after his arrest on date indeed the facts support the opposite conclusion petitioner’s emergency hernia surgery did not occur until date almost year after the due_date of the return in the interim petitioner actively participated in his own criminal case hiring counsel agreeing to a plea rather than facing a trial and swearing under oath that he fully understood the nature and the elements of the charges against him thus petitioner’s impediments simply did not rise to the level of preventing petitioner from filing a return see kantor v commissioner tcmemo_2008_297 sympathizing with a taxpayer’s drug problems but finding that the time the taxpayer spent undergoing drug rehabilitation did not adequately explain the 21-month delay in filing his return in conclusion reviewing the entire record before us we hold that petitioner’s nonfiling was not due to reasonable_cause but was due to willful neglect we sustain respondent’s determination with regard to the sec_6651 addition_to_tax of dollar_figure for petitioner’s failure_to_file a federal_income_tax return to reflect the foregoing decision will be entered for respondent as to the deficiency and the additions to tax under sec_6651 and sec_6654 in the reduced amounts stipulated by the parties and for petitioner as to the addition_to_tax under sec_6651
